EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stuart Goldstein on 12/16/21. The application has been amended as follows:

In claim 1, line 18, “compartments; and” has been replaced with -- compartments; a winch cover plate covering the central compartment, said plate being supported by two of said plurality of partition frame members; and --

Claim 2 has been cancelled.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	12/16/21